         Case 1:15-cr-10150-GAO Document 238 Filed 10/09/18 Page 1 of 2



                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS

____________________________________
                                    )
UNITED STATES OF AMERICA,           )
                                    )                Criminal No. 1:15-cr-10150-GAO
                                    )
            v.                      )
                                    )
                                    )
MITCHELL DANIELLS,                  )
                                    )
                  Defendant.        )
____________________________________)

               MOTION TO WITHDRAW AS COUNSEL FOR DEFENDANT

       Now comes Max D. Stern, court-appointed counsel for Defendant Mitchell Daniells in

the above-captioned matter, and hereby requests leave to withdraw as counsel for Mr. Mitchell

pursuant to Local Rule 83.5.2(c). As grounds for this request, undersigned counsel states that

there has been an irreparable breakdown of the attorney-client relationship such that counsel

cannot adequately represent Mr. Daniells in connection with this matter. Undersigned counsel

has conferred with Mr. Daniells regarding this issue. Mr. Daniells supports the relief requested in

this motion.

       Counsel further requests that the Court schedule a hearing concerning this motion such

that the Court can question Mr. Daniells regarding this issue and, if necessary appoint him new

counsel. Counsel has conferred with the government and requests that a hearing be scheduled

either October 15 or 16, 2018.
         Case 1:15-cr-10150-GAO Document 238 Filed 10/09/18 Page 2 of 2



                                                          Respectfully Submitted,

                                                          MITCHELL DANIELLS

                                                          By his attorneys,


                                                          /s/ Max D. Stern
                                                          Max D. Stern (BBO# 479560)
                                                          mdstern@toddweld.com
                                                          Mary L. Nguyen (BBO# 690395)
                                                          mnguyen@toddweld.com
                                                          Todd & Weld, LLP
                                                          One Federal Street, 27th Floor
                                                          Boston, MA 02110
                                                          (617) 720-2626

Date: October 9, 2018


                                 CERTIFICATE OF SERVICE

        I, Mary L. Nguyen, hereby certify that this document has been filed through the ECF
system and will be sent electronically to the registered participants as identified on the Notice of
Electronic Filing (NEF) and paper copies will be sent to those indicated as non-registered
participants on October 9, 2018.

                                              /s/ Mary L. Nguyen
                                                 Mary L. Nguyen
